NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YOLANDA OLVERA-JUAREZ,                          No.    16-72716

                Petitioner,                     Agency No. A089-811-033

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Yolanda Olvera-Juarez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision pretermitting her application for cancellation

of removal. We have jurisdiction under to 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s continuous physical presence determination.

Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008). We deny the petition

for review.

      Substantial evidence supports the agency’s determination that Olvera-Juarez

knowingly and voluntarily accepted administrative voluntary departure in lieu of

removal proceedings, and therefore she failed to establish the requisite ten years of

continuous physical presence for cancellation of removal. See 8 U.S.C. §

1229b(b)(1)(A); Ibarra-Flores v. Gonzalez, 439 F.3d 614, 619 (9th Cir. 2006)

(voluntary departure under threat of deportation constitutes a break in continuous

physical presence); Gutierrez, 521 F.3d at 1117-18 (requiring some evidence that

the alien was informed of and accepted the terms of the voluntary departure

agreement). Olvera-Juarez’s testimony does not compel a contrary conclusion,

where she admits that she signed the Form I-826, and that she understood she was

waiving her right to present her case before an IJ. Cf. Ibarra-Flores, 439 F.3d at

619-20 (insufficient evidence that alien knowingly and voluntarily accepted

voluntary departure where record did not contain the voluntary departure form and

alien’s testimony suggested that immigration authorities deceived him as to the

form’s purpose).

      PETITON FOR REVIEW DENIED.




                                          2                                   16-72716